FILED
                            NOT FOR PUBLICATION                            DEC 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50562

               Plaintiff - Appellee,             D.C. No. 2:07-cr-00726-PA

  v.
                                                 MEMORANDUM*
REYNALDO LOPEZ-PACHECO, a.k.a.
Filo Antonio, a.k.a. Reynaldo Lopez
Antonio, a.k.a. Reynaldo Antonio Lopez,
a.k.a. Pedro Antonio Silva, a.k.a. Jose
Silvia, a.k.a. Pedro Torres,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Reynaldo Lopez-Pacheco appeals from the district court’s judgment and

challenges the 24-month sentence imposed upon revocation of supervised release.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Lopez-Pacheco contends that the district court procedurally erred by failing

to consider the 18 U.S.C. § 3553(a) sentencing factors, and by failing to explain

the sentence. We review for plain error, see United States v. Valencia-Barragan,

608 F.3d 1103, 1108 (9th Cir. 2010), and find none. Lopez-Pacheco has not shown

a reasonable probability that he would have received a different sentence had the

court recited the section 3553(a) factors or provided a more thorough explanation.

See United States v. Dallman, 533 F.3d 755, 762 (9th Cir. 2008).

      Lopez-Pacheco also contends that his sentence is substantively unreasonable

because the district court gave too much weight to his breach of the court’s trust

and because the sentence is too long to serve sentencing goals. The district court

did not abuse its discretion in imposing Lopez-Pacheco’s sentence. See Gall v.

United States, 552 U.S. 38, 51 (2007). The sentence is substantively reasonable in

light of the section 3553(a) factors and the totality of the circumstances, including

Lopez-Pacheco’s criminal history and repeated reentries. See id.

      AFFIRMED.




                                           2                                    12-50562